DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on March 16, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 and September 01, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
As a courtesy, Examiner has considered the following references listed in the specification and they have been cited on form PTO-892:
JP 6497488 B1 listed in paragraph [0077].
WO 2012/161277 A1 listed in paragraph [0117].

Specification
The abstract of the disclosure is objected to because of undue length (i.e., exceeds 176 words). Correction is required. See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
[0057] lines 1-2, “an gas circuit breaker, an vacuum circuit breaker”, should be change to - - [[an]] a gas circuit breaker, [[an]] a vacuum circuit breaker - - Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on March 16, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


With regard to claim 2, the limitation “the second current threshold value is set such that current flowing when the current diversion path switch is switched on from the off state becomes equal to or lower than an allowable current of the current diversion path switch, the allowable current being defined by design” which renders the claim vague and indefinite.  It is unclear because the scope of the claimed “the allowable current being defined by design” cannot be determined, and the applicant’s specification fails to provide a range/standard/value for the allowable current. Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the second current threshold value is set such that current flowing when the current diversion path switch is switched on from the off state becomes equal to or lower than an allowable current of the current diversion path switch, the allowable current being predefined.”

With regard to claim 4, the term “substantially” recited in the limitation “the overvoltage suppression element is configured to function as a substantially insulating element when a terminal voltage of the overvoltage suppression element is equal to or lower than a predetermined threshold value voltage”; substantially it is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the overvoltage suppression element is configured to function as an insulating element when a terminal voltage of the overvoltage suppression element is equal to or lower than a predetermined threshold value voltage.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Wortberg (US 8,450,881 B2).

With regard to claim 1, Wortberg teaches a current interrupting device (Fig. 4) provided with: 
a current limiting element (420 – Fig. 4) provided on a power supply path (C1 – Fig. 4) (see annotated figure below) from a predetermined power supply (col. 3, lines 12-15 “onboard power supply”) to a load device (460 – Fig. 4), the current limiting element (420 – Fig. 4) being configured to exhibit a current limiting action when current flowing the power supply path (C1 – Fig. 4) (see annotated figure below) exceeds a first current threshold value (col. 2, lines 8-12); a current diversion path switch (430 – Fig. 4) capable of switching on and off of an electric conduction of a current diversion path (C2 – Fig. 4) (see annotated figure below) (col. 2, lines 8-12), the current diversion path switch (430 – Fig. 4) being connected in parallel with the power supply path (C1 – Fig. 4) (see annotated figure below); and 
a controller (450 – Fig. 4) programmed to control on and off of the current diversion path switch (430 – Fig. 4) (col. 6, 63-67), wherein 
the controller (450 – Fig. 4) is programmed to: 
switch the current diversion path switch (430 – Fig. 4) on from an off state when it is detected that current flowing the current limiting element (420 – Fig. 4) is limited to a second current threshold value after the current flowing the current limiting element (420 – Fig. 4) has exceeded the first current threshold value (col. 7, lines 5-15), and 
switch the current diversion path switch (430 – Fig. 4) off again after a predetermined switched-on holding time has elapsed since the current diversion path switch (430 – Fig. 4) has been switched on (col. 7, lines 5-15).
With regard to claim 2, Wortberg teaches all the limitations of claim 1, and further teaches the second current threshold value is set such that current flowing when the current diversion path switch (430 – Fig. 4) is switched on from the off state becomes equal to or lower than an allowable current of the current diversion path switch (430 – Fig. 4) (col. 7, lines 5-15), the allowable current being predefined (col. 7, lines 1-2).
With regard to claim 3, Wortberg teaches all the limitations of claim 1, and further teaches the switched-on holding time is set such that an electrical resistance of the current limiting element (420 – Fig. 4) exceeds a predetermined resistance threshold value at a timing at which the current diversion path switch (430 – Fig. 4) is switched off again (col. 7, lines 5-15).
With regard to claim 6, Wortberg teaches all the limitations of claim 1, and further teaches the current diversion path switch (430 – Fig. 4) is a semiconductor power module (col. 2, lines 34-36).
With regard to claim 7, Wortberg teaches all the limitations of claim 1, and further teaches the current limiting element (420 – Fig. 4) is a current limiting fuse (col. 2, lines 34).
With regard to claim 8, Wortberg teaches a current interrupting method executed in a current interrupting device (Fig. 4), the current interrupting device being provided with: a current limiting element (420 – Fig. 4) provided on a power supply path (C1 – Fig. 4) (see annotated figure below) from a predetermined power supply (col. 3, lines 12-15 “onboard power supply”) to a load device (460 – Fig. 4), the current limiting element (420 – Fig. 4) being configured to exhibit a current limiting action when current flowing the power supply path (C1 – Fig. 4) (see annotated figure below) exceeds a first current threshold value (col. 2, lines 8-12); and a current diversion path switch (430 – Fig. 4) capable of switching on and off of an electric conduction of a current diversion path (C2 – Fig. 4) (see annotated figure below) (col. 2, lines 8-12), the current diversion path switch (430 – Fig. 4) being connected in parallel with the power supply path (C1 – Fig. 4) (see annotated figure below), wherein 
the current diversion path switch (430 – Fig. 4) is switched on from an off state when it is detected that current flowing the current limiting element (420 – Fig. 4) is limited to a second current threshold value after the current flowing the current limiting element (420 – Fig. 4) has exceeded the first current threshold value (col. 7, lines 5-15), and 
the current diversion path switch (430 – Fig. 4) is switched off again after a predetermined switched-on holding time has elapsed since the current diversion path switch (430 – Fig. 4) has been switched on (col. 7, lines 5-15).

    PNG
    media_image1.png
    697
    757
    media_image1.png
    Greyscale

Wortberg (US 8,450,881 B2) – Annotated Fig. 4


Allowable Subject Matter
Claim(s) 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “an overvoltage suppression element arranged in parallel with the current diversion path switch, wherein the overvoltage suppression element is configured to function as an insulating element when a terminal voltage of the overvoltage suppression element is equal to or lower than a predetermined threshold value voltage, the overvoltage suppression element being configured to function as a conductor when the terminal voltage is higher than the threshold value voltage, and the overvoltage suppression element is configured so as to have the threshold value voltage lower than induced voltage due to current change caused when the current diversion path switch is switched off again.”

With regard to claim 5, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a switch device provided in series with the current limiting element, wherein the controller is programmed to switch the switch device off from an on state at a predetermined timing, the predetermined timing being after current flowing the current limiting element has exceeded the first current threshold value and before the current diversion path switch is switched off again.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Xu (US 2015/0236502 A1) teaches a circuit breaker comprising a superconducting fault current limiter and a circuit breaker module, wherein the superconducting fault current limiter and the circuit breaker module are connected in series. The circuit breaker module includes a disconnector, a first semiconductor switch unit, and a second semiconductor switch unit, wherein the disconnector is connected in series with the first semiconductor switch unit, and also connected in series with the superconducting fault current limiter, and the second semiconductor switch unit is connected in parallel with the disconnector and first semiconductor switch unit that are connected in series. The circuit breaker can quickly and securely interrupt a circuit when an overcurrent fault occurs on the circuit.
Wortberg (US 2012/0134062 A1) teaches a device and a method for reliably securing an electric line with a controllable switching element, wherein the device and the method can be easily adapted to the properties of an electric line. The device comprises a controllable switching element (110, 610) than is designed to take on at least two states, specifically a first state with a first resistance and a second state with a second resistance that is lower than the first resistance. The invention further comprises a current measuring device (120, 620) for measuring a current via the line; an averaging device (125, 625) for determining at least one first current pulse on the basis of the measured current, averaged over a first duration, and a second current pulse, averaged over a second duration that is longer than the first duration; and a controller (130, 630) for controlling the switching element such that the switching element switches into the first state when the first or the second averaged current pulse exceeds a first or second threshold value of a tripping characteristic curve.
Sugisawa (US 2018/0244219 A1) teaches a protector is provided on an electric wire that is connected to first and second in-vehicle devices, and protects the first and second in-vehicle devices from a DC overcurrent that flows bi-directionally through the electric wire. The protector includes a thermal fuse, which is provided at a midpoint of the electric wire, and a current restrictor for restricting a current that flows therethrough, in accordance with the direction in which the current flows through the electric wire, the current restrictor being connected in parallel to the thermal fuse.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836